***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      WILLIAM PATTY ET AL. v. PLANNING AND
           ZONING COMMISSION OF THE
             TOWN OF WILTON ET AL.
                   (AC 40710)
                         Alvord, Bright and Bear, Js.

                                   Syllabus

The plaintiffs appealed to the trial court from the decision by the defendant
   Planning and Zoning Commission of the Town of Wilton granting an
   application of the defendant W Co. for an amendment to an existing
   special permit and for site plan approval to allow the installation of an
   artificial turf field at a school. The trial court rendered judgment dismiss-
   ing the appeal, from which the plaintiffs, on the granting of certification,
   appealed to this court. They claimed that the trial court improperly
   concluded that the commission’s approval did not include alleged trailers
   on the property that were prohibited by the zoning regulations. Held
   that the plaintiffs having failed to raise their claim regarding the legality
   of the alleged trailers before the commission, this court declined to
   review the claim; because the plaintiffs failed to set forth their claim
   that certain storage containers shown on a site plan submitted by W
   Co. were trailers prohibited by the zoning regulations until their appeal
   to the trial court, the commission, which was in the best position to
   interpret its own regulations, was never provided with an opportunity
   to evaluate the claim.
    Argued November 14, 2018—officially released February 26, 2019

                             Procedural History

   Appeal from the decision of the named defendant
granting the application of the defendant Wilton Youth
Football, Inc., for an amendment to an existing special
permit and for site plan approval to allow the installa-
tion of an artificial turf field at a school, brought to
the Superior Court in the judicial district of Stamford-
Norwalk and tried to the court, Jacobs, J.; judgment
dismissing the appeal, from which the plaintiffs, on the
granting of certification, appealed to this court.
Affirmed.
   Paul A. Sobel, for the appellants (plaintiffs).
  Matthew C. Mason, for the appellee (defendant Wil-
ton Youth Football, Inc.).
  Barbara M. Schellenberg, for the appellees (named
defendant et al.).
                           Opinion

   ALVORD, J. The plaintiffs, William Patty and Eliot
Patty, appeal from the judgment of the trial court dis-
missing their appeal from the decision of the defendant
Planning and Zoning Commission of the Town of Wilton
(commission), granting the application of the defendant
Wilton Youth Football, Inc.,1 for an amendment to an
existing special permit and for site plan approval to
allow the installation of an artificial turf field at the
Middlebrook School in Wilton.2 On appeal, the plaintiffs
claim that the court improperly concluded that the com-
mission’s approval did not include prohibited trailers
on the property. Specifically, the plaintiffs claim that
the only evidence in the record before the commission
was that the defendant’s application included trailers
that were prohibited by § 29-4.C.9 of the Wilton Zoning
Regulations (regulations). Our review of the record
reveals that the plaintiffs failed to raise this claim before
the commission, and, accordingly, we decline to
review it.
   The following facts and procedural history are rele-
vant to this appeal. Middlebrook School is located at
131 School Road and is situated in an R-2A district.
Schools are allowed in this district by special permit.
The school property includes an athletic field, which
is used for sports and other activities. On May 6, 2015,
the defendant filed an application with the commission3
to amend the existing special permit for Middlebrook
School ‘‘to allow the renovation of the existing natural
grass field to an artificial turf field . . . .’’ The defen-
dant’s application also provided for the relocation of
existing field lighting and for the installation of new
field lighting.
  The commission held a public hearing on the defen-
dant’s application that commenced on June 22, 2015,
and was further continued to July 13, July 27, and Sep-
tember 15, 2015. The plaintiffs, owners of abutting prop-
erty, were represented by counsel at the hearing and
vigorously opposed the application. Several other indi-
viduals attended the hearing, some speaking in favor of
the proposal and others speaking against it. Numerous
exhibits were submitted to the commission.
   After the public hearing was closed, the commission
discussed the application on September 15, September
28, and October 13, 2015, as evidenced by the transcripts
filed with this court. On October 13, 2015, the commis-
sion approved ‘‘the installation of an artificial turf field
at Middlebrook School,’’ subject to certain enumerated
conditions, but denied ‘‘the relocation, placement or
replacement of new or existing permanent and/or tem-
porary lighting on the field site.’’
  The plaintiffs appealed to the Superior Court, chal-
lenging the defendant’s standing to file the application
with the commission4 and claiming that the commis-
sion’s approval allowed for the relocation and contin-
ued use of outdoor storage trailers that are prohibited
by the regulations. The plaintiffs filed their prehearing
brief in support of their appeal on September 16, 2016,
in which they argued, inter alia, that the commission’s
approval encompassed the defendant’s use of prohib-
ited storage trailers. The defendant’s response in its
prehearing brief filed on November 10, 2016, which
was adopted by the commission and the town, was as
follows: ‘‘Based on our review of the record, the legality
of the existing storage containers on the [p]roperty was
not raised before the [commission], only that they were
unsightly, would have to be relocated as part of the
project, and the [commission] [s]taff [r]eport suggested
consideration of a more ‘permanent solution.’ ’’
(Emphasis in original.) Additionally, the defendant
stated that various submissions to the commission indi-
cate that the alleged ‘‘trailers’’ were identified as ‘‘stor-
age containers.’’ Further, the defendant argued that the
containers did not fall within the definition of ‘‘trailer’’
set forth in § 29-2.B.166 of the regulations.
  In their reply brief filed on November 18, 2016, the
plaintiffs argued that the commission’s staff report
referred to the containers as ‘‘storage trailers’’ and that
the defendant’s response to the staff report likewise
described the containers as ‘‘trailers.’’ The plaintiffs did
not respond to the defendant’s statement that the issue
of the legality of the containers on the property had
not been raised before the commission.
   The trial court held a hearing on December 20, 2016.5
On April 18, 2017, the court issued its memorandum of
decision dismissing the plaintiff’s administrative
appeal. In its decision, the court noted that it had heard
the testimony of witnesses and the arguments of coun-
sel and that it had reviewed the trial exhibits and the
record before the commission. After concluding that
the defendant had standing to file the subject applica-
tion with the commission, the court next addressed the
issue regarding the alleged prohibited trailers. The court
determined that (1) the comment in the commission’s
staff report about ‘‘trailers’’ addressed ‘‘their appear-
ance and location’’ on the property, (2) the staff ‘‘did
not raise the issue of whether [the containers] were
prohibited’’ by the regulations, (3) the defendant’s site
layout plan ‘‘depicts and labels’’ the alleged trailers as
‘‘four storage containers,’’ (4) the plaintiffs’ counsel did
not mention that the alleged trailers violated the regula-
tions at the June 22, 2015 public hearing or in the letter
he submitted to the commission in opposition to the
defendant’s application, and (5) no evidence was sub-
mitted to the commission to show that the containers
were ‘‘vehicles,’’ which is part of the definition of ‘‘trail-
ers’’ set forth in the regulations.6 The court then con-
cluded that the commission’s approval of the
defendant’s application ‘‘does not include the approval
of prohibited trailers upon the subject property.’’ The
plaintiffs filed the present appeal after this court
granted their petition for certification to appeal.
   In their appellate brief, the plaintiffs argue that the
only evidence before the commission was that the con-
tainers were prohibited trailers. In response, the defen-
dant, the commission, and the town, in their appellate
brief, argue that this court should not consider the plain-
tiffs’ claim about the legality of the alleged trailers
because that issue was never raised before and
addressed by the commission. Our review of the record
reveals that the plaintiffs failed to raise this claim before
the commission.7 Therefore, we decline to review it.
  ‘‘Our Supreme Court has previously held that [a] party
to an administrative proceeding cannot be allowed to
participate fully at hearings and then, on appeal, raise
claims that were not asserted before the board. We
have made it clear that we will not permit parties to
anticipate a favorable decision, reserving a right to
impeach it or set it aside if it happens to be against
them, for a cause which was well known to them before
or during the trial. . . . Dragan v. Connecticut Medical
Examining Board, 223 Conn. 618, 632, 613 A.2d 739
(1992) . . . . Furthermore, [t]o allow a court to set
aside an agency’s determination upon a ground not
theretofore presented . . . deprives the [agency] of an
opportunity to consider the matter, make its ruling,
and state the reasons for its action.’’ (Citation omitted;
internal quotation marks omitted.) Ogden v. Zoning
Board of Appeals, 157 Conn. App. 656, 665, 117 A.3d
986, cert. denied, 319 Conn. 927, 125 A.3d 202 (2015).
   The plaintiffs first raised this claim before the trial
court. In his appellate brief and during oral argument
before this court, the plaintiffs’ counsel admitted that
‘‘the existence of the trailers issue was not known to the
undersigned until reviewing the record in preparation
of the appeal.’’8 This claim should have been raised
before the commission, so that it could determine
whether the existing storage containers9 on the property
were prohibited trailers, as that term is defined in its
regulations, and whether their relocation as proposed
in the defendant’s application would violate those regu-
lations. ‘‘A local board or commission is in the most
advantageous position to interpret its own regulations
and apply them to the situations before it.’’ (Internal
quotation marks omitted.) Doyen v. Zoning Board of
Appeals, 67 Conn. App. 597, 603, 789 A.2d 478, cert.
denied, 260 Conn. 901, 793 A.2d 1088 (2002).
   In the present case, the plaintiffs failed to set forth
their claim that the storage containers shown on the
defendant’s plan were trailers prohibited by the regula-
tions until their appeal to the trial court. As a result, the
commission was never provided with an opportunity to
evaluate this claim. Accordingly, we decline to review it.
  The judgment is affirmed.
      In this opinion the other judges concurred.
  1
      We refer to Wilton Youth Football, Inc., as the defendant in this opinion.
  2
      The town of Wilton (town) is the owner of the subject property and was
also named as a defendant in this action.
    3
      The town, as the owner of the subject property, provided written authori-
zation for the defendant to file the subject application with the commission.
    4
      The standing issue was adjudicated in favor of the defendant by the trial
court, and that issue is not before this court.
    5
      This court has not been provided with a transcript of the hearing before
the trial court.
    6
      Section 29-2.B.166 of the regulations provides: ‘‘TRAILER: Any vehicle
which is, has been, or may be mounted on wheels designed to be towed or
propelled by another vehicle which is self-propelled, and may or may not
be equipped with sleeping or cooking accommodations, or afford traveling
accommodations, or for the transportation of goods, wares or merchandise.’’
    7
      During the four days of the public hearing on the subject application,
the only mention of ‘‘trailers’’ was made by the defendant’s counsel when
he responded to the comments in the staff report. He indicated that the
‘‘trailers,’’ which ‘‘store playing equipment,’’ had to be relocated to accommo-
date ‘‘the grading for the field.’’ At no point was the legality of the containers
discussed at the public hearing or during the three days of deliberations by
the commission when reviewing the defendant’s application. Further, the
commission’s approval, with conditions, does not mention the containers.
    8
      The same attorney represented the plaintiffs before the commission, the
Superior Court, and this court, and, accordingly, he had all of the information
he needed to challenge the containers as trailers at the time of the public
hearing.
    9
      There is no dispute that the containers were already on the property;
the only issue before the commission regarding those containers was their
relocation. If, indeed, the containers were trailers, as defined in the regula-
tions, and their presence on the property was in violation of the regulations,
an enforcement action by the zoning authority would have been an appro-
priate remedy.